428 So. 2d 668 (1982)
Matt RIGG, Appellant,
v.
Louis VERNELL, As Personal Representative of the Estate of Rose Rich, Deceased, and Robert Rich, Legatee, Appellees.
No. 81-1283.
District Court of Appeal of Florida, Third District.
November 23, 1982.
*669 Paige and Catlin and Steven H. Hibbe, Miami, for appellant.
Lapidus & Stettin and Herbert Stettin, Miami, for appellees.
Before HENDRY, NESBITT and BASKIN, JJ.
PER CURIAM.
The final judgment denying specific performance to the purchaser under a land sale contract is affirmed. Any deficiencies in the trial, which were caused by the illness of plaintiff's counsel, were remedied by the trial court's order granting partial rehearing and reopening the cause for the taking of additional testimony on the critical issues presented. Fla.R.Civ.P. 1.530(a). On the merits, the plaintiff relied upon an oral modification of the written land sale contract and cannot now take the inconsistent position that the written contract could not be changed by parol agreement. Hodkin v. Perry, 88 So. 2d 139 (Fla. 1956); United Contractors, Inc. v. United Construction Corp., 187 So. 2d 695, 701 (Fla. 2d DCA 1966).
Affirmed.